NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MAX REED II,                                    No. 16-16024

                Plaintiff-Appellant,            D.C. No. 3:14-cv-00313-MMD-
                                                VPC
 v.

NEVADA DEPARTMENT OF                            MEMORANDUM*
CORRECTIONS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Nevada state prisoner Max Reed, II, appeals pro se from the district court’s

orders denying his motions for a preliminary injunction and a temporary

restraining order in his 42 U.S.C. § 1983 action alleging access-to-courts and other



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional violations. We have jurisdiction under 28 U.S.C. § 1292(a). We

review for an abuse of discretion. Am. Hotel & Lodging Ass’n v. City of Los

Angeles, 834 F.3d 958, 962 (9th Cir. 2016). We affirm.

      The district court did not abuse its discretion by denying Reed’s requests for

mandatory injunctive relief because Reed failed to establish that he is likely to

suffer irreparable harm in the absence of such relief. See Winter v. Nat. Res. Def.

Council, 555 U.S. 7, 20 (2008) (“A plaintiff seeking a preliminary injunction must

establish that he is likely to succeed on the merits, that he is likely to suffer

irreparable harm in the absence of preliminary relief, that the balance of equities

tips in his favor, and that an injunction is in the public interest.”); Park Vill.

Apartment Tenants Ass’n v. Mortimer Howard Trust, 636 F.3d 1150, 1160-61 (9th

Cir. 2011) (stating that mandatory injunctions are not generally granted unless

“extreme or very serious damage will result” (citation and internal quotation marks

omitted)); Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7

(9th Cir. 2001) (standards for temporary restraining order and preliminary

injunction are “substantially identical”).

      We reject as without merit Reed’s contention that the district court erred by

failing to hold an evidentiary hearing on his motions for a preliminary injunction

and temporary restraining order.

      The district court did not abuse its discretion by denying Reed’s motion for


                                             2                                       16-16024
reconsideration because Reed failed to demonstrate any basis for reconsideration.

See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth standard of review and grounds for reconsideration).

      We do not consider issues raised or evidence introduced for the first time on

appeal. See Cold Mountain v. Garber, 375 F.3d 884, 891 (9th Cir. 2004); Kirshner

v. Uniden Corp. of Am., 842 F.2d 1074, 1077 (9th Cir. 1988).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                   16-16024